Peck, J.,
delivered the opinion of the court:
John H. Graver, a resident of the city of Charleston, South Carolina, claims the value of 89 bales of upland cotton, of which he was the owner, and which were captured by our forces in March, A. D. 1865. He claims.$26,387 43.
The proof in this record is quite satisfactory. It is shown that Graver purchased the cotton in 1862, and retained it until the federal forces took possession of the city of. Charleston in 1865, when the cotton was seized by order of Captain Sturdevant, an officer of the United States army, and afterwards sold and the proceeds.thereof paid into the treasury.
*84The proofs showing that Graver was innocent of giving aid or comfort to the rebellion are very conclusive. His conduct in this regard is in pleasing contrast with that of the mass of citizens, which made up the population of that treason-infected city. Mr. Graver gave aid and comfort to our prisoners; he secreted and fed two of them for several weeks, and contributed to the relief of others.
The entry in the registration book of the United States quartermaster at Charleston, as reported to us from the Quartermaster General, in reference to this claimant, is as follows :
“John H. Graver.
“March 13, 89 bales cotton at No. 536 King street. March 20, stored at custom-house, 89 Up.
“He had concealed on his premises Sergeant Eli Hodson, company H, 14th Illinois cavalry, who was an escaped prisoner; clothed and fed him from 14th October to the day of evacuation of the city.”
We think this claimant should have a judgment for the amount paid into the treasury as the net proceeds of his 89 bales of cotton, which appears from the report of the Secretary of the Treasury, made evidence in the record, to be the sum of $11,676 80, and we so order.